UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-164856 STRATEX OIL & GAS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 94-3364776 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-417-2465 (Registrant’s telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 19, 2013, there were 44,542,376 shares of common stock, $0.01 par value per share, outstanding. TABLE OF CONTENTS PARTI-Financial Information Item 1. Financial Statements (unaudited) F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 - F-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PARTII-Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3 Defaults upon Senior securities 8 Item 4 Mine Safety Disclosure 8 Item 5. Other Information 8 Item 6. Exhibits 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Financial Statements June 30, 2013 Table of Contents Page(s) Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 F-3 Condensed Consolidated Statements of Operations (unaudited) For the Three and Six Months Ended June 30, 2013 and 2012 F-4 Condensed Consolidated Statements of Changes in Stockholders’ Equity (unaudited) For the Period January 1, 2012 through June 30, 2013 F-5 Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2013 and 2012 F-6 Notes to Condensed Consolidated Financial Statements F-7 to F-21 F-2 Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Balance Sheets June 30, 2013 December 31, 2012 (unaudited) Assets Current Assets: Cash $ $ Accounts receivable - net Inventory Prepaid expenses Total Current Assets Deposits Oil and gas property, plant and equipment: Proven property - net Unproven property Furniture and equipment - net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Demand notes payable Notes payable - net of debt discount - Derivative liability - warrants Total Current Liabilities Long-term Liabilities: Asset retirement obligations - Notes payable - net of debt discount - Total Long-Term Liabilities - Total Liabilities Commitments and Contingencies Stockholders' Equity: Series A, convertible preferred stock,$0.0001 par value; 400 shares authorized; and 100shares issued and outstanding 1 1 Common stock, $0.01 par value; 750,000,000 shares authorized; and 44,542,376 and 44,281,127 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements F-3 Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) For The Three Months Ended For The Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Operating Expenses: Production expenses Depletion, depreciation and amortization General and administrative Total Operating Expenses Loss From Operations ) Other Income and (Expense): Interest income - - Interest expense ) Change in fair value - derivative liabilities Other income - - - Total Other Income and (Expense) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - basic and diluted See accompanying notes to financial statements F-4 Stratex Oil & Gas Holdings, Inc. Condensed Consolidated Statement of Stockholders' Equity For the Period from January 01, 2012 to June 30, 2013 (unaudited) Series "A" Preferred Stock Common Stock Additional Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity Balance, January 1, 2012 - $
